EXHIBIT 10.2

SHARE REPURCHASE AGREEMENT

This Share Repurchase Agreement (this “Agreement”) is entered into as of
February 27, 2006, by and between Entravision Communications Corporation, a
Delaware corporation (“Entravision”), and Univision Communications Inc., a
Delaware corporation (“Univision”).

RECITALS

WHEREAS, Univision is the holder of 24,352,729 shares of Entravision’s Class U
common stock, par value $0.0001 per share, which shares represent one hundred
percent (100%) of the issued and outstanding shares of such Class U common stock
(the “Class U Common”).

WHEREAS, Entravision desires to repurchase the Repurchased Shares (as defined
below), on the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants,
agreements, and conditions hereafter set forth, and for other good, valuable,
and binding consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby agree as
follows:

AGREEMENT

 

I. Terms of Share Repurchase.

(a) Repurchase; Repurchase Price. On the Closing Date (as defined below),
Entravision will repurchase 7,000,000 shares of Class U Common (the “Repurchased
Shares”) from Univision and Univision will sell the Repurchased Shares to
Entravision free and clear of all liens, security interests, pledges, claims and
encumbrances of any kind, nature or description other than restrictions under
applicable securities laws, and on the terms and conditions set forth herein
(the “Share Repurchase”). The total repurchase price to be paid by Entravision
to Univision for the Repurchased Shares is Fifty-One Million One Hundred
Thousand Dollars ($51,100,000) (the “Repurchase Price”).

(b) Closing. Entravision will deliver the Repurchase Price to Univision by wire
transfer in immediately available U.S. funds on March 2, 2006 (the “Closing
Date”) to an account specified in writing by Univision, and on the Closing Date
Univision will surrender any stock certificate or certificates evidencing the
Repurchased Shares, together with any letters of instruction, stock powers or
any other documents reasonably necessary to effect the repurchase of the
Repurchased Shares by Entravision.

(c) Representations and Warranties. Each of the following representations and
warranties is made as of the date of this Agreement.

(i) Power, Authority and Enforceability; No Conflict. Each party hereby
represents and warrants to the other that (1) such party has full corporate
power and authority to execute and deliver this Agreement, (2) this Agreement
has been duly and validly executed and delivered by such party and (3) this
Agreement constitutes the valid and binding agreement of such party, enforceable
in accordance with its terms except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and subject to general principles of equity, and (4) the
execution, delivery and performance by such party of this Agreement does not and
will not conflict with or result in a breach or violation of (A) any of the
terms or provisions of, or constitute a default (or an event which with notice
or lapse of time or both would become a default) under, or give to others any
rights or termination, amendment, acceleration or cancellation of, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which such party or any of its subsidiaries is a party or is bound
or (B) any applicable law or statute or any order, rule or regulation of any
court or



--------------------------------------------------------------------------------

governmental agency or body having jurisdiction over such party or any of its
subsidiaries, except for in the case of either clause (A) or (B) such conflicts,
breaches or violations that would not prevent or delay the consummation of the
transactions contemplated by this Agreement, nor will any such action result in
any violation of the provisions of the certificate of incorporation or the
by-laws of such party.

(ii) Title to Repurchased Shares. Univision represents and warrants to
Entravision that Univision has good and valid title to the Repurchased Shares,
free and clear of all liens, encumbrances, security interests, pledges, claims,
options and rights of others (“Liens”) other than restrictions under applicable
securities laws and full right and authority to deliver the Repurchased Shares
hereunder. Upon payment of the Repurchase Price pursuant to this Agreement,
Entravision will acquire good and valid title to the Repurchased Shares, free
and clear of all Liens other than restrictions under applicable securities laws.

(iii) No Distribution. Entravision represents and warrants to Univision that
Entravision is purchasing the Repurchased Shares from Univision for its own
account and not with a view to any distribution thereof within the meaning of
the Securities Act of 1933, as amended. Following the Closing Date, the
Repurchased Shares acquired by Entravision from Univision shall either be
cancelled or placed in Entravision’s treasury.

(iv) Acknowledgment. Except as expressly set forth herein, Entravision has not
made and is not making any representation or warranty as to the business,
properties, condition (financial or otherwise) or results of operations,
prospects or any other aspect of Entravision’s operations, and any such
representation or warranty is expressly waived by all parties. Univision has
(a) the requisite knowledge, sophistication and experience in order to fairly
evaluate a sale of the Repurchased Shares, including the risks associated
therewith and (b) has adequate information and has made its own independent
investigation concerning the business, properties, condition, results of
operations and prospects of Entravision and its subsidiaries taken as a whole to
make an informed decision regarding the sale of the Repurchased Shares.
Univision acknowledges that Entravision may be in possession of material
non-public information and waives any claim it may currently or in the future
have against Entravision, based on the fact that Entravision did not provide
Univision with such information in connection with the Share Repurchase.

(v) Capitalization. Entravision represents and warrants to Univision that to
Entravision’s knowledge (a) there are 59,836,013 shares of Entravision’s Class A
Common Stock outstanding, (b) there are 27,678,533 shares of Entravision’s Class
B Common Stock outstanding, (c) there are 24,352,729 shares of Entravision’s
Class U Common Stock outstanding, (d) there are no other shares of Entravision’s
capital stock outstanding, and (e) there are no options, warrants or other
rights to acquire any shares of Entravision’s capital stock outstanding other
than outstanding options to acquire 10,903,962 shares of Entravision’s Class A
Common Stock.

(d) Other Agreements. The rights and obligations of the parties under that
certain Investor Rights Agreement dated as of August __, 2000 by and among
Entravision, Univision and the other stockholders named therein, as amended by a
letter agreement dated July 29, 2005 by Univision and acknowledged by
Entravision and the Amendment to Investor Rights Agreement dated as of
September 9, 2005 by and between Entravision and Univision (as so amended, the
“Investor Rights Agreement”), shall continue by its terms notwithstanding this
Agreement in accordance with the terms of the Investor Rights Agreement. In
addition, the rights and obligations of Entravision and Univision under any
other agreement to which Entravision and Univision or its affiliates are parties
shall continue in effect in accordance with their terms and shall be unaffected
by this Agreement.

(e) Public Statement. The parties will consult with each other and agree (such
agreement not to be unreasonably withheld or delayed by either party) before
issuing any press release or otherwise making any public statement with respect
to this Agreement or the transactions contemplated hereby and



--------------------------------------------------------------------------------

will not issue any such press release or make any such filing or public
statement prior to such agreement, except only to the limited extent required or
advisable by applicable law, rule or regulation, or the rules and regulations of
The New York Stock Exchange, in which case reasonable efforts to consult with
the other party will be made prior to any such release or public statement.

 

II. Miscellaneous.

(a) Further Assurances. Each of the parties hereto hereby agrees to act in good
faith and to use commercially reasonable efforts to take or cause to be taken
such further actions to execute, deliver, and file such further documents and
instruments, and to obtain such consents as may be necessary in order to fully
effectuate the purposes, terms and conditions of this Agreement.

(b) Entire Agreement. This Agreement (together with the other agreements
referenced herein) constitutes the entire agreement between the parties on the
subject matter hereof and supersedes all prior oral and written agreements,
undertakings, representations, and warranties, and courses of conduct and
dealing between the parties on the subject matter hereof. It may be amended or
modified only by a writing executed by each of the parties.

(c) Governing Law. This Agreement will be governed by and construed under the
laws of State of Delaware without regard to conflict of laws principles.

(d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. A facsimile signature page will be deemed an original.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has caused this Share Repurchase Agreement to be
duly executed and delivered in its name and on its behalf, all as of the date
and year first written above.

 

ENTRAVISION COMMUNICATIONS CORPORATION,

a Delaware corporation

/s/ John F. DeLorenzo

By:

 

John F. DeLorenzo

Title:

 

Executive Vice President, Treasurer and

 

Chief Financial Officer

 

UNIVISION COMMUNICATIONS INC.,

a Delaware corporation

/s/ Andrew W. Hobson

By:

 

Andrew W. Hobson

Title:

 

Senior Executive Vice President and

 

Chief Financial Officer